NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 KIMBALL CRAIG,                                  No. 16-35444

                  Plaintiff-Appellant,           D.C. No. 6:16-cv-00513-AA

   v.
                                                 MEMORANDUM*
 JORGE ALEJENDRO VILLICANA; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Kimball Craig appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging that defendants violated his First and

Fourteenth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under Federal Rule of Civil Procedure

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

      The district court properly dismissed Craig’s § 1983 claims against

defendants Villicana and Page because Craig failed to allege facts sufficient to

establish that their actions were fairly attributable to the state. See Collins v.

Womancare, 878 F.2d 1145, 1155 (9th Cir. 1989) (private party’s sworn complaint

that results in an arrest does not constitute state action); see also Dennis v. Sparks,

449 U.S. 24, 28 (1980) (“[M]erely resorting to the courts . . . does not make a party

a co-conspirator or a joint actor with the judge.”).

      The district court properly dismissed Craig’s claims against Donahue, an

Oregon state judge, because Craig’s allegations pertained to Judge Donahue’s

judicial acts. See Stump v. Sparkman, 435 U.S. 349, 362-63 (1978) (judicial

immunity barred challenge to an order issued after ex parte proceedings without

notice to the affected party and without a hearing); see also Moore v. Brewster, 96
F.3d 1240, 1243 (9th Cir. 1996) (judicial immunity extends to declaratory and

other equitable relief), superseded by statute on other grounds.

      We do not consider Craig’s constitutional challenge to Oregon’s Elderly

Persons and Persons with Disabilities Abuse Prevention Act because Craig failed

to present any argument in his opening brief. See Padgett v. Wright, 587 F.3d 983,

                                            2                                        16-35444
985 n.2 (9th Cir. 2009) (“This court will not ordinarily consider matters on appeal

that are not specifically and distinctly raised and argued in appellant’s opening

brief.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          3                                    16-35444